Cline, Judge:
This is an application for review of the decision of the trial court in United States v. Fred Geisler, Reap. Dec. 5011. That decision involved an appeal by the collector of customs for a reappraisement of wheat bran imported through the port of Naco, Ariz. Trial was held at the port of Nogales, Ariz. The trial court held “the value found by the appraiser to be the proper dutiable value of the involved merchandise” and judgment was rendered in favor of the importer. Nevertheless, the importer filed an application for review of the decision by a division of the Customs Court, but he faded to file an assignment of errors or a brief in support of his claim in accordance with court Rule number 38, as amended in T. D. 49308, and he did not appear when the case was called for argument. As it appears that no issue was presented to this court, on the authority of J. P. Reiss Co. et al. v. United States, Reap. Dec. 1513, the application for review is hereby dismissed. Judgment will be rendered accordingly.